     Case: 1:19-cv-01262-CAB Doc #: 17 Filed: 06/22/20 1 of 2. PageID #: 1078




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

ANGIE HORVATH,                               )         CASE NO. 1:19CV1262
                                             )
                       Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
COMMISSIONER OF                              )         ORDER
SOCIAL SECURITY,                             )
                                             )
                       Defendant.            )

CHRISTOPHER A. BOYKO, J:

       On June 2, 2019, Plaintiff filed a Complaint pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3). (Doc. 1). The Court referred this matter to Magistrate Judge James R. Knepp II

pursuant to Local Rule 72.2. On May 26, 2020, the Magistrate Judge recommended affirming

the Commissioner’s decision that denied Plaintiff disability insurance benefits. (Doc. 16).

Plaintiff has not filed an objection.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b). Plaintiff

has failed to timely file any such objections. Therefore, the Court must assume that Plaintiff is

satisfied with the Magistrate Judge’s recommendation. Any further review by this Court would


                                                 -1-
     Case: 1:19-cv-01262-CAB Doc #: 17 Filed: 06/22/20 2 of 2. PageID #: 1079




be duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d

813 (6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Serv., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, Magistrate Judge Knepp’s Report and Recommendation is ADOPTED and

the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     Senior United States District Judge

Dated: June 22, 2020




                                               -2-
